BARRY, Senior Judge,
dissenting.
I agree with the majority opinion that Mr. Macaluso’s failure to appeal the board’s initial interlocutory remand order does not preclude his claim. As interlocutory orders are generally not appealable, and this case fits within none of the exceptions to the rule, Mr. Macaluso did not waive anything when he did not appeal the original order of the board.
However, I must respectfully dissent because I believe that the referee’s finding that Mr. Macaluso’s disability terminated on July 13, 1981, is supported by substantial evidence. I cannot agree that the referee based his finding of recovery upon only the testimony of Vincent Baldino, M.D., that on July 13, 1981, Mr. Macaluso was “feeling better”.
The referee’s decision, rendered on March 10, 1989, incorporated findings of fact from the January 14, 1986, decision which include the following pertinent findings:
4. The referee finds as credible and worthy of belief the testimony of Dr. Baldino, who testified on behalf of claimant on April 28, 1982, and the testimony of Dr. Gross, who testified on behalf of the Defendant on August 6, 1982, that the claimant suffered from degenera*443tive arthritis and scoliosis prior to the work injury of April 6, 1981.
5. The referee is persuaded by the testimony of Dr. Gross that the claimant would have recovered from his low back strain within four months of the injury of April
6, 1981 and that any subsequent complaints of neck or back pain would have been attributable to claimant’s preexisting scoliosis and degenerative arthritis.
6. The Referee finds as credible and trustworthy the testimony of Dr. Baldino that claimant probably suffered from low back pain prior to the injury of April 6, 1981, and therefore, concludes that when claimant was examined by Dr. Baldino on July 13, 1981, three months post injury, at which time the claimant was feeling much better and had no complaints of back pain, that the claimant had recovered from the injury of April 6, 1981.
The referee’s decision does not rest solely on the words “feeling better” taken out of context. A referee, as fact finder, may accept or reject the testimony of any witness, including a medical witness, in whole or part. Sell v. Workmen’s Compensation Appeal Board, 62 Pa.Commonwealth Ct. 5, 434 A.2d 904 (1981). The referee relied on Dr. Gross’ testimony that, giving the patient the benefit of the doubt, Mr. Macaluso’s injury should resolve itself within four months. (Deposition, 8/6/82, p. 10, 18). The referee chose July 13,1981, a date within four months of the injury, because that date was further supported by the testimony.
Dr. Baldino’s initial diagnosis, on April 20, 1981, was that Mr. Macaluso suffered from osteoarthritis. (Deposition 4/28/82, p. 14). He testified that it was possible that the problems of which Mr. Macaluso complained were attributable to scoliosis and degenerative arthritis. (Deposition, 4/28/82, p. 23). The July 13, 1981 date is supported by the testimony of Dr. Baldino that Mr. Macaluso was “feeling better” when he saw the doctor on that date. But that date is further supported by evidence that Dr. Baldino examined Mr. Macaluso in August and September and there was no notation that Mr. Macaluso was experiencing any back pain. *444(Deposition 4/28/82, p. 18). A person could reasonably conclude that any pain emanating from the work injury ceased on or near July 13, 1981.
“Traditionally, this court has held that a single medical expert’s testimony is a reasonable basis upon which a referee may base a finding of fact despite conflicting evidence.” Bethenergy Mines, Inc. v. Workmen’s Compensation Appeal Board (Skirpan), 132 Pa.Commonwealth Ct. 277, 282, 572 A.2d 838, 840 (1990). The Supreme Court stated:
Review of the findings of fact is limited to the question of whether the lower court’s findings are adequately supported by the evidence as a whole; credibility is solely an issue for the finder of fact; and findings of fact will be overturned only if they are arbitrary and capricious. Republic Steel Corp. v. Workmen’s Compensation Appeal Board (Shinsky), 492 Pa. 1, 5, 421 A.2d 1060, 1062-1063 (1980).
Id., 132 Pa.Commonwealth Ct. at 282, 572 A.2d at 840.
This court has accepted that substantial evidence exists if, upon examination of the record, the evidence including all inferences therefrom is such that a reasonable man acting reasonably could have come to the same conclusion as the referee. A.P. Weaver and Sons v. Sanitary Water Board, 3 Pa.Commonwealth Ct. 499, 505, 284 A.2d 515, 518 (1971). I think that standard is met in this case. It is within the referee’s sole province to determine whether Mr. Macaluso remained disabled due to the work injury. The referee’s decision that the disability terminated on July 13, 1981, is supported by substantial evidence. Furthermore, the referee’s denial of payment for chiropractic treatments by Dr. Tedd Koren, finding that they are unrelated to the work injury, is proper since the treatment did not begin until October 30, 1981, more than three months after Mr. Macaluso’s disability terminated. I would, therefore, affirm the order of the board.